STONE, Judge.
We reverse an order extending Appellant’s probation entered after the probationary term expired. Although hearings were conducted before the term expired, in an effort to resolve questions concerning the amount of restitution and Appellant’s obligation to pay as a condition of probation, no affidavit or warrant for Appellant’s violation for failure to pay restitution was pending when the term expired. Thereafter, the court had no jurisdiction to modify or extend the probation. Cf. Clark v. State, 579 So.2d 109 (Fla.1991); Shankweiler v. State, 427 So.2d 215 (Fla. 4th DCA 1983); Frederick v. State, 405 So.2d 1344 (Fla. 3d DCA 1981).
We remand with directions to vacate any orders entered subsequent to the April 23, 1992 termination date.
HERSEY and GUNTHER, JJ., concur.